Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-12, 14-15, and 18, drawn to a digital radiographic image sensor with a multiple substrate structure. The substrate are bonded by using a specific disposition of different adhesives.
	Group II, claim(s) 13 and 16-17, drawn to removable ESD protection in a digital
radiographic image sensor.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claims 1-2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Izumi (US 6,559,451 B1) and Masuda (US 2016/0313458 A1). The references are cited in the Information Disclosure Statement filed 07 October 2019.
Izumi discloses a digital radiographic image sensor comprising: an image sensor array (see Izumi, figure 9a, reference 32); a bonding pad formed in a peripheral region outside the array (inherent, in view of driver circuits 22, amplification circuit 20); and a substrate comprising a scribed or perforated break line to enable removal of a peripheral region of the second substrate along the break line (see Izumi, figure 9e, column 12, lines 24-59).
Masuda discloses a combination of flexible substrate and glass substrate is advantageously used in the fabrication of active matrix substrates for X-ray detectors (see Masuda, figure 12 and corresponding text). Since Izumi acknowledges the difficulties in producing TFT on the borders of the glass substrate (see Izumi, column 3, lines 5-15), and since temporary flexible substrates are commonly employed in the fabrication of active matrix TFT circuit, as also indicated by document Masuda, replacing the glass substrate of document Izumi with a combination of a flexible substrate and a further substrate cannot be seen as involving an inventive activity.

Invention I:
From this analysis follows that the following technical features can be seen to make a contribution over this prior art (Special Technical Features (STF), (Rule 13.2 PCT)): "the second substrate further comprises a top surface having a second adhesive in a second portion thereof, wherein the second adhesive contacts the second side of the first substrate outside of the region directly opposite the image sensor array" (claim 4).
From these STF the objective problem to be solved by the first invention can be construed as: to differentiate the adhesion between the flexible substrate and the second substrate in the region outside the image sensor array.
Invention II:
From a comparison of the disclosure of the prior art and the technical features of claims 13, 16, 17 the following features can be seen to make a contribution over the prior art (Special Technical Features (STF), (Rule 13.2 PCT)): "an ESD protection circuit is formed in the peripheral region outside the array and outside the bonding pad on the first side of the first substrate, the ESD protection circuit configured to be cut off along a linear cut line between the bonding pad and the ESD protection circuit, the cut line closer to an uncut edge of the first substrate than the break line is to the unbroken edge of the second substrate" (claim 13).
From these STF the objective problem to be solved can be construed as to provide a removable ESD protection for the image sensor array.

Consequently, neither the objective problem underlying the subjects of the two claimed inventions, nor their solutions defined by the (special) technical features allow for a relationship to be established between the said inventions, which involves a single general inventive concept.
In conclusion, therefore, the two groups of claims are not linked by common or corresponding special technical features and define two different inventions not linked by a single general inventive concept. The application, hence does not meet the requirements of Unity of Invention as defined in Rules 13.1 and 13.2 PCT.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884